Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1's limitations "an operating device for executing a predetermined operation", "a first memory configure to…", "abnormality determination unit configured to determine…", " an output unit configured to output…", "operation unit configured to receive an input of wrong determination…", and "an updated unit configured to update…" and 
claim 12's limitation "an operating device for excecuting a predetermined operation…" and "a determination algorithm for determining…" (lines 2-5)
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite the generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function and that the claims recite a generic placeholder coupled with functional 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Yes. The claim 12 recites "an abnormality determination method" comprises a series of steps of "receiving a signal output from an operating device for executing a predetermined operation", "determining a predetermination abnormality of the operating device…", "outputting a determination result regarding the predetermined abnormality to a user", "receiving an input of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user"; and "updating the determination algorithm in accordance with the wrong determination information or correct determination information received" and therefore is a process.
Step 2A-Prong 1: Judicial exception recited? Yes. 
The claim recites limitations "receiving an put of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user" as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of "from the user". That is, other than reciting “(correct or wrong information) from the 
The limitation "updating the determination algorithm in accordance with the wrong determination information or correct determination information received" as recited is also a process that, under BRI, covers the performance of the limitation in the mind. Thus, either limitation is mental process.
Similarly, each limitation in claim 12 covers mental process.
Step 2A-Prong 2: This judicial exception is not integrated into a practical application. 
The claim recites additional element such as "an operating device for executing a predetermined operation" in the step of "receiving a signal output…" is a mere indication of the field of use or technological environment in which the judicial exception is performed and is therefore not a particular machine. 
The claim when view alone or in combination does not integrate the recited judicial exception into a practical application of the exception. The claim recites the step of "updating the determination algorithm in accordance with the wrong determination information or correction information received" and other steps when viewed alone or in combination is merely data gathering. 

Step 2B-Claims provide an inventive concept? No. 
	As discussed above in claim 2A, each step when viewed alone or in combination is merely data gathering. Further, the step of "updating the determination algorithm in accordance with the wrong determination information or correct determination information received" is insignicant extra-solution activity which does not amount to significantly more. The "(updated) 
Therefore claim 12 is ineligible.

Claim 1 recites "an abnormality determination device" which does not offer a meaningful limitation beyond generally linking the apparatus to a particular technological environment, that is, implementation via an input unit, operating device, abnormality determination unit, an update unit. In other words, the apparatus claim is no different from the method claim 13 in substance; the method claim recites a mental process while the apparatus claim recites generic components configured to implement the same judicial exception. The claims do not amount to significantly more than the underlying mental process for the same reasons as applied above in claim 12.
 	Claims 2-11 and 13 depend from claim 1 and are rejected for the same reasons discussed above in claim 1 as the claims recite a judicial exception which is not integrated into a practical application as explained above in claim 1. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as applied above in claims 1 and 12. 
		
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action.
Inagaki et al. (USPAP. 20170031329) discloses a fault prediction system includes a machine learning device that learns conditions associated with a fault of an industrial machine. 
	Takahasi (USPAP. 20180107174) discloses human collaboritve robot system that includes a human collaborative robot and a learning unit into which sensing data, internal data, and calculation data are input. The learning unit outputs a first force component applied to the human collaborative robot from outside, a second force component occurring in an operation of the human collaborative robot, and a third force component categorized as noise; and performs learning using supervised data in which inputs and correct labels obtained in advance are collected in pairs, wherein the correct labels of the supervised data are obtained by exerting a force on the human collaborative robot from outside, operating the human collaborative robot over a plurality of paths, and applying noise to the human collaborative robot, and the operation of the human collaborative robot is controlled based on the first force component output from the 

Regarding claim 1, as best understood, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an operation unit configured to receive an input of wrong determination information indicating that the determination result is wrong or correct determination information indicating that the determination result is correct from the user; and an update unit configured to update the determination algorithm stored in the first memory in accordance with the wrong determination information or correct determination information received by the operation unit" in combination with other limitations in the claims as defined by Applicants. 

Claims 2-11 and 13 depend from claim 1 and therefore would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, as best understood, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "receiving an input of wrong determination information indicating that the determination result is wrong or correct 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 11, 2022